Citation Nr: 1044863	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  96-13 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 10 
percent for a right knee disability, manifested by arthritis with 
limitation of motion and pain.  

2.  Entitlement to an extraschedular disability rating for a 
right knee disability, manifested by arthritis with limitation of 
motion and pain.  

3.  Entitlement to a disability rating in excess of 10 percent 
for instability of the right knee.  

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to March 
1985.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision that 
continued a 10 percent disability rating for the Veteran's right 
knee disability.  In July 1996, the Veteran testified during a 
hearing before RO personnel.  Records show that the Veteran 
failed to appear for hearings before a Veterans Law Judge that 
were scheduled for August 2001 and August 2002.

The Board remanded the matter for additional development in 
February 1998, April 2000, March 2002, July 2003, and April 2004.  
In April 2005, the Board denied a disability evaluation in excess 
of 10 percent for the Veteran's right knee disability.

The Veteran appealed the April 2005 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  An August 
2006 Joint Motion for Remand requested that the April 2005 Board 
decision be vacated and the matter remanded to the Board.  The 
Court granted the motion and the case was returned to the Board.  

In December 2007, the Board remanded the case for evidentiary and 
procedural development in accordance with the August 2006 Joint 
Motion for Remand and the Order of the Court.  In October 2009, 
the Board found that the requested development had been 
sufficiently completed for the Board to review the schedular 
rating.  The Board reviewed the appeal for a rating in excess of 
10 percent and denied a schedular rating in excess of 10 percent.  

The Veteran appealed to the Court.  Pursuant to a Joint Motion 
for Remand (JMR), in March 2010, the Court remanded the matter to 
the Board.  

The October 2009 Board decision remanded consideration of an 
extraschedular rating to the agency of original jurisdiction 
(AOJ).  That issue remains in remand status.  The issues of 
entitlement to an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) and entitlement to TDIU are REMANDED to 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action is required.


FINDINGS OF FACT

1.  The residuals of removal of part of the semilunar cartilage 
of the right knee result in painful motion with crepitus and 
limitation of extension and flexion, episodes of instability, and 
no other disabling manifestations.  

2.  Prior to February 24, 1997, right knee flexion is limited to 
60 degrees or more.  

3.  As of February 24, 1997, and no earlier, right knee flexion 
approximated 30 degrees.  

4.  As of June 5, 2002, and no earlier, right knee flexion 
approximated 15 degrees or less.  

5.  Throughout the period of the claim, pain limited and limits 
the extension of the right knee to 10 degrees from the straight 
leg position.  

6.  During the claim, the Veteran has had episodes with no more 
than slight instability.  There is no current instability.  


CONCLUSIONS OF LAW

1.  The criteria for an additional 10 percent rating for 
symptomatic removal of part of the semilunar cartilage of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.14, 4.59 
and Code 5259 (2010).  

2.  The criteria for a rating of 10 percent, and not in excess 
thereof, for limitation of right knee flexion, were met prior to 
February 24, 1997.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5260 (2010).  

3.  The criteria for a 20 percent rating, and not in excess 
thereof, for limitation of right knee flexion were met as of 
February 24, 1997, and no earlier.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Code 5260 (2010).  

4.  The criteria for a 30 percent rating, and not in excess 
thereof, for limitation of right knee flexion were met as of June 
5, 2002, and no earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5260 
(2010).  

5.  The criteria for a separate 10 percent rating for limitation 
of right knee extension have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5261 (2010).  

6.  The criteria for a rating in excess of 10 percent for 
subluxation and instability of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5257 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the Veteran's right knee was initially 
granted by the RO in September 1988.  At that time, a single 10 
percent rating under diagnostic codes 5010-5259 was assigned for 
chondromalacia of the right knee, postoperative, with 
degenerative changes.  The current claim for increase was 
received in November 1995 and a February 1996 rating decision 
continued the single 10 percent rating for the right knee 
disability.  The Veteran filed a timely notice of disagreement 
and substantive appeal.  In October 1998, the RO assigned two 
separate ratings for the right knee:  10 percent under diagnostic 
code 5257 for instability of the right knee and 10 percent under 
diagnostic code 5010 for traumatic arthritis of the right knee 
with limitation of motion and pain.  This did not result in an 
increase in the Veteran's combined compensation rating.  The 
Veteran was notified by a supplemental statement of the case, 
which provided him with the rating criteria.  In November 1998, 
he expressed his dissatisfaction with the decision and requested 
further review.  The RO subsequently severed service connection 
for instability of the right knee in July 1999, and the Board 
restored service connection for right knee instability in October 
2002.  The Court has held that unless the highest rating 
assignable under the applicable criteria is granted, the grant of 
an increased rating does not terminate an appeal for a higher 
rating.  See AB v. Brown, 6 Vet. App. 35 (1993).  Since the 
underlying claim was simply bifurcated and the highest rating 
assignable was not granted for either branch, both claims for 
increase remain before the Board.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The Veteran's claim was initiated before the VCAA became 
effective.  Nevertheless, VA has a duty to provide VCAA notice.  
Notices that fully complied with the requirements of the VCAA 
were sent to the claimant in April 2004, July 2007 and January 
2008.  These letters explained what was needed to substantiate 
the claim, what evidence VA would provide and what evidence the 
Veteran was expected to provide.  Thereafter, he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  This 
cured any notice defects before the agency of original 
jurisdiction (AOJ) readjudicated the case by way of a 
supplemental statement of the case issued in November 2008.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  The July 2007 and 
January 2008 notice letters informed the Veteran how VA 
determines ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has no outstanding 
duty to inform the appellant that any additional information or 
evidence is needed.  Therefore, the Board may decide the appeal 
without a remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The Veteran has had 
VA examinations.  Medical opinions as to the extent of the 
disability have been obtained.  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed 
the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  38 C.F.R. § 4.40 listed several factors to 
consider in evaluating joints including inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss due 
to pain was a consideration, as well as weakness, which was an 
important consideration in limitation of motion.  38 C.F.R. § 
4.40 (2010).  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal; (b) More movement 
than normal; (c) Weakened movement; (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or atrophy of 
disuse; instability of station, disturbance of locomotion, 
interference with sitting, standing and weight- bearing are 
related considerations.  38 C.F.R. § 4.45 (2010).  In Arnesen v. 
Brown, 8 Vet. App. 432 (1995) the Court applied the principles of 
DeLuca to the rating of knees.  

Discussion

The Veteran contends that his service-connected knee disability 
has increased in severity to the point that a higher rating or 
additional ratings are warranted.  The Board has reviewed all of 
the extensive record presented in support of the claim.  Some of 
the evidence does not provide information as to the rating 
criteria, so it will not be discussed in detail.  This would 
include the Veteran's disabled parking permit, because there is 
no question that the Veteran has a disability.  The issue here is 
the extent of that disability.  Similarly, the Veteran's 
participation in a VA vocational rehabilitation program reflects 
that he is already recognized as having service-connected 
disabilities with a high enough rating to qualify for the 
program.  It is not evidence that a higher rating should be 
assigned.  Knee pain has been reported by the Veteran and his 
fiancée.  We also have VA clinical records reflecting the 
Veteran's complaints of pain.  These will not be set forth in 
detail because there is no dispute that he suffers right knee 
pain.  This discussion will focus on the reports that address the 
rating criteria and show how the pain and other factors limit 
knee function.  

The Board has considered all bases for an increased rating for 
the right knee, which have been reasonably raised by the record.  
See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 
1 Vet. App. 127, 130 (1991).  Specifically, the Board has 
considered the various rating criteria for the knee to see if a 
higher rating or an additional rating can be assigned.  

Bilateral knee crepitation was recorded in a March 2007 VA 
clinical note, without identifying to point it was found in the 
range of motion.  On his August 2007 examination, Dr. S. W. R. 
found crepitus.  Crepitus (also referred to as crepitation) is 
evidence of painful motion.  38 C.F.R. § 4.59 (2010).  However, 
crepitus itself is not a factor indicating a specific level of 
disability.  That is, the presence of crepitus does not mean that 
a higher rating is warranted.  38 C.F.R. § 4.71a (2010).  

38 C.F.R. Part 4, Diagnostic Codes 5003, 5010 (2010):   
Diagnostic code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as degenerative 
arthritis.  38 C.F.R. Part 4, Code 5010 (2010).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under diagnostic 
code 5003.  Ratings based on X-ray findings, will not be combined 
with ratings based on limitation of motion.  38 C.F.R. Part 4, 
Code 5003 (2010).  These diagnostic codes provide a minimum 10 
percent rating when there are arthritic changes and some 
limitation of motion.  Higher ratings would have to meet other 
criteria for the joint involved.  That is, these criteria do not 
provide a rating in excess of the current 10 percent, so we have 
to consider other criteria.  

38 C.F.R. Part 4, Diagnostic Code 5255 (2010):   
Despite numerous imaging studies, X-rays and magnetic resonance 
imaging (MRI), there is no evidence of malunion or nonunion of 
the femur ratable under diagnostic code 5255.  The Board noted 
this in its October 2009 decision and the JMR did not dispute 
this finding.  

38 C.F.R. Part 4, Diagnostic Code 5256 (2010):   
The contract examination, by S. W. R., M.D., done in August 2007 
and reported in September 2007, stated that the right knee was 
ankylosed.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, 86 (28th ed., 1994).  
Dr. S. W. R.'s report of ankylosis is internally contradictory.  
The doctor reported the right knee had crepitus (a grating on 
movement), guarding of movement, and that there was a very 
limited range of motion of the right knee.  These findings are 
incompatible with the immobility of ankylosis.  Moreover, the 
X-ray studies in September 2006, March 2007, and July 2008 do not 
show consolidation of the joint.  Further, the examiners before 
and since have documented joint motion.  The October 2009 Board 
decision found that the preponderance of evidence on this point 
showed that the right knee is not affected by ankylosis and does 
not qualify for a rating under diagnostic code 5256.  38 C.F.R. 
Part 4, Code 5256 (2010).  Here, again, the March 2010 JMR did 
not dispute the Board's finding.  

38 C.F.R. Part 4, Diagnostic Code 5257 (2010):   
Other impairment of the knee, recurrent subluxation or lateral 
instability, will be rated as 10 percent disabling where slight, 
20 percent disabling where moderate, and 30 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5257 (2010).  

Following the filing of the current claim for increase, the 
Veteran was examined by the VA in January 1996.  There was no 
report of instability and the ligaments were normal.  On the May 
1996 VA examination, it was specifically reported that the knee 
was stable in all directions.  

In October 1997, the Veteran saw a private physician, D. M. V., 
M.D., after injuring his right knee at work.  The physician 
specified that there was no varus or valgus instability.  
Instability was first demonstrated in December 1997, when 
Dr. D. M. V. found +2 anterior drawer test.  MRI disclosed a tear 
in the anterior cruciate ligament (ACL), a tear of the lateral 
meniscus, and patellar tendinosis.  In May 1998, the Veteran had 
surgery at a private facility.  This included a right anterior 
cruciate ligament reconstruction using a patellar tendon 
allograft, a partial meniscectomy of the lateral meniscus, and 
laser ablation chondroplasty of the lateral femoral condyle.  
After the surgery, the Veteran had physical therapy.  Instability 
was last noted in early September 1998, when there was +1 
anterior drawer sign and a Lachman's with a good end point.  In 
October 1998, it was reported that a negative anterior drawer and 
Lachman's test were noted.  Subsequent notes show that the knee 
was tested for instability and none was found.  In his last note, 
of April 1999, Dr. D. M. V. reported that no instability of the 
knee was noted.  

About 10 days before his private knee surgery, in May 1998, the 
Veteran was seen for a VA examination.  It was reported that he 
had a right antalgic gait and displayed some instability on 
walking.  Based on this information, an October 1998 RO decision 
granted service-connection for right knee instability, with a 
separate 10 percent rating.  

On the June 2002 VA joints examination, the Veteran provided a 
history of his knee injuries, including the 1997 ligament tear 
and subsequent ACL reconstruction.  He described bilateral knee 
pain, swelling, and giving way.  He used elastic wraps and a 
cane.  His gait pattern was described as satisfactory, although 
he had a slight flexion contracture of the right knee.  He had a 
well-healed surgical scar along the anteromedial aspect of the 
proximal tibial region.  Lachman's test was negative.  He was 
felt to have a slight lateral laxity to stress.  No ligamentous 
instability of the knee was demonstrable.  

On the May 2003 VA examination, the examiner reported that the 
Veteran was unable to demonstrate any ligamentous instability.  
VA clinical notes of March 2007 show that the Veteran requested 
metal braces.  He was seen at the physical therapy clinic and it 
was agreed that braces might help him.  It is important to note 
that there is nothing in the clinician's report that identifies 
any actual subluxation or instability.  On the September 2007 
examination, Dr. S. W. R. reported there was no subluxation and 
explained that he could not determine the presence of 
instability.  The Veteran's private physician's report of a June 
2008 visit is comprehensive; and yet it does not reflect any 
instability or subluxation.  On the July 2008 VA examination, the 
examiner specifically stated that there was no instability or 
subluxation.  

The current 10 percent rating contemplates a slight instability.  
The next higher rating of 20 percent requires an approximately 
moderate degree of instability.  A moderate degree of instability 
would have very definite manifestations that would be clearly 
apparent to examiners.  However, the examiners have not 
documented any instability that would approximate the moderate 
level.  In this regard we note that instability was not shown on 
the 1996 VA examination after the Veteran filed his claim for 
increase.  It only appeared in December 1997 after an industrial 
accident and responded to surgery and physical therapy, with the 
knee being stable since October 1998.  There was also some slight 
lateral laxity on the June 2002 examination, but other findings 
were normal.  Since June 2002, there is no medical documentation 
of instability and the examiners in 2007 and 2008 specifically 
determined that there was no instability.  The Board has 
carefully reviewed the records in light of the holding by the 
Court in Hart v. Mansfield, 21 Vet. App. 505 (2007).  It is clear 
that the instability during the 1997-1998 episode and that seen 
on the 2002 VA examination were no more than slight.  At no time 
has the Veteran had a moderate or greater level of instability.  
Consequently, we cannot assign a higher rating for instability, 
even on the basis of staged ratings.  In reaching this 
conclusion, the Board has considered the doctrine of reasonable 
doubt.  However, because the medical records form a preponderance 
of the evidence against the assignment of a higher rating under 
diagnostic code 5257, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

Service-connection has been granted for instability and we have 
not tried to distinguish the instability due to the industrial 
injury from that due to the service-connected disability.  
Service connection has not been established for the 1997 ACL 
tear.  Therefore, any additional symptomatology solely related to 
the 1997 industrial injury would not be a basis for a 
compensation rating.  38 C.F.R. § 4.14 (2010).  

38 C.F.R. Part 4, Diagnostic Code 5258 (2010):   
A dislocated semi-lunar cartilage (meniscus) with frequent 
episodes of "locking," pain and effusion into the joint will be 
rated as 20 percent disabling.  38 C.F.R. Part 4, Code 5258 
(2010).    

VA clinical records show that after he finished his active 
service, the Veteran was involved in an automobile accident in 
June 1986.  He had knee complaints, including pain and catching.  
An arthroscopic procedure was performed in November 1986 to 
remove a loose body from the right knee.  In December 1989, an RO 
rating decision denied service connection for the right knee 
injury suffered in June 1986 with a loose body, post operative.  
The Veteran has not sought to reopen this decision nor has he 
submitted new and material evidence to do so.  Since 1986, there 
have been no reports of catching or locking.  

On the VA examinations in January 1996, May 1996, February 1997, 
and May 1998 there were no complaints of locking and it was not 
demonstrated on testing the range of motion.  On the June 2002 VA 
joints examination, the right knee was put through range of 
motion testing without any report of locking.  The examiner 
stated that no swelling was noted.  In May 2003, magnetic 
resonance imaging (MRI) of the right knee showed the anterior 
horn of the lateral meniscus appeared largely absent and was 
probably severely degenerated.  The posterior horn of the lateral 
meniscus and the medial meniscus had a normal configuration.  At 
that time the Veteran complained of right knee pain and swelling.  
On examination, he would not allow range of motion testing for 
fear that his knee would "lock."  The examiner could not 
document any "locking" and specified that no definite swelling 
was appreciated.  Since then, there has been no documentation of 
locking or effusion.  The report of the August 2007 examination 
shows that there was no effusion.  In his report of the June 2008 
examination, the Veteran's private physician did not report 
locking or effusion.  On the July 2008 VA examination the knee 
was moved through a range of motion several times, without any 
report of locking.  The examiner stated that there was no 
effusion.  In October 2009, the Board pointed out that there was 
no evidence that the Veteran currently has a dislocated semi-
lunar cartilage ratable under diagnostic code 5258.  The March 
2010 JMR did not dispute this finding.  

38 C.F.R. Part 4, Diagnostic Code 5259 (2010):  
Where the knee remains symptomatic following removal of the semi-
lunar cartilage (meniscus), the disability will be rated at 10 
percent.  38 C.F.R. Part 4, Code 5259 (2010).  

The August 2006 JMR discussed Code 5259 at length.  It discussed 
applicable case law and the precedent opinions of the VA general 
counsel.  See VAOPGCPREC 9-98 (Aug. 145, 1998).  These basically 
provide that a knee disability can be rated under different 
diagnostic codes, as long as the manifestations that are being 
rated do not overlap.  That is, as long as the same symptoms are 
not being compensated twice.  Cf. 38 C.F.R. § 4.14.  In this 
case, the Veteran had part of the meniscus removed.  It appears 
that he still has some symptoms including pain and crepitus.  
Bilateral crepitation was noted when the Veteran was seen at the 
VA primary care clinic in March 2007.  However, there was no 
mention of crepitation on the most recent reports, including the 
private physician's report of examination in June 2008 and the 
July 2008 VA examination report.  Crepitation is a symptom of 
painful movement.  38 C.F.R. § 4.59 (2010).  Since painful 
movement is already being compensated, a duplicative rating under 
diagnostic code 5259 cannot be assigned.  38 C.F.R. § 4.14 
(2010).  The March 2010 JMR discussed the Board's October 2009 
analysis of the application of diagnostic code 5259 and 
ultimately did not disagree with the Board's conclusion.  

38 C.F.R. Part 4, Diagnostic Code 5260 (2010).   
Diagnostic code 5260 provides that where flexion or bending of 
the leg is limited to 60 degrees, the disability rating will be 
noncompensable.  Where flexion of the leg is limited to 45 
degrees, the disability rating will be 10 percent.  Where flexion 
of the leg is limited to 30 degrees, the disability rating will 
be 20 percent.  The highest rating under these criteria, 30 
percent, requires that flexion of the leg be limited to 15 
degrees.  38 C.F.R. Part 4, Code 5260 (2010).  

Previously, the Board took the position that in measuring motion, 
the examiner considered the effects of pain as required by 
38 C.F.R. §§ 4.40, 4.45, and 4.59 and the holding in DeLuca.  The 
March 2010 JMR disagreed.  It felt that the case law, 
specifically Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. 
Brown, 8 Vet. App. 417, 421 (1995); and Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991) supported the proposition that the 
point at which limited motion was measured was where pain begins, 
not where pain causes motion to stop.  The March 2010 Court Order 
incorporated the JMR, so it is the law of this case.  

This claim is 15 years old.  So, the Board has carefully 
considered the assignment of staged ratings.  See Hart.  In 
reviewing the records, we have been careful to ascertain where 
pain began.  

On VA joints examination in January 1996, the examiner found a 
range of flexion to 120 degrees.  He did not identify a beginning 
point for pain.  He merely reported that there was no effusion, 
ligaments were normal, and there was no pain to patellar 
pressure.  At a May 1996 VA examination, the right knee went to 
95 degrees on flexion and there was no report of pain beginning 
before that point.  For the February 1997 joints examination, 
flexion went to 30 degrees with no evidence of pain before that 
point.  In accordance with the criteria, set forth above, a 
limitation of flexion to 30 degrees warrants a 20 percent rating.  
Because previous examinations showed significantly greater ranges 
of flexion, the Board awards a staged rating of 20 percent as of 
the date of the examination on February 24, 1997.   

On VA examination in May 1998, the Veteran complained of right 
knee pain.  His range of flexion went to 50 degrees.  The 
examiner commented that he seemed to have a prominent pain 
response to any examination maneuvers and the responses seemed 
out of proportion to his true discomfort.  The examiner went on 
to say that though the Veteran did have a legitimate moderate 
impairment at the right knee, the examiner felt that his 
subjective complaints were greater than the objective findings.  
In analyzing this report, we note that the limitation to 50 
degrees approximates the restriction to 45 degrees, which is 
rated at 10 percent.  However, a 10 percent rating reflects a 
slight disability and since the examiner characterized the 
disability as moderate, is would appear to be appropriate to 
continue the 20 percent rating rather that reducing it to 10 
percent.  The limitation to 50 degrees does not approximate a 
limitation to 15 degrees as is required for a 30 percent rating 
under diagnostic code 5260.  

The private medical reports from 1997 to 1999 do not provide any 
evidence of a greater restriction of motion.  

On the June 2002 VA examination, the right knee flexed to 95 
degrees.  There was pain on motion and marked guarding throughout 
the examination.  This is the earliest report that indicates that 
pain was present with any motion.  Since we are measuring 
limitation of motion from the point at which pain begins, it is 
appropriate to assign a staged rating of 30 percent as of the 
date of this examination, June 5, 2002.  

The report of the May 2003 examination shows the Veteran walked 
about the room with the knee held in approximately 30 degrees 
flexion and would not allow range of motion testing secondary to 
pain, guarding, and fear that the knee would lock, although when 
seated his knee would flex to 65 degrees.  The examiner expressed 
the opinion that it would not be possible to express the DeLuca 
factors in terms of additional limitation.  

In June 2008, the Veteran's private physician described flexion 
as severely limited, without a measurement in degrees.  That is, 
the private physician did not provide sufficient information to 
rate the disability.  

On the July 2008 VA examination, flexion went to 60 degrees with 
pain through the range of motion.  Repetition did not produce 
fatigue, incoordination, or additional loss of motion.  There was 
some weakening.  While flexion to 60 degrees met the criteria for 
a noncompensable evaluation and did not approximate the 
limitation of flexion to 45 degrees required for a 10 percent 
rating under diagnostic code 5260, because the examiner found 
pain throughout the range of motion, it appears that the 
limitation of motion for rating purposes is well within the 15 
degrees required for the maximum 30 percent schedular evaluation 
for limitation of flexion.  

38 C.F.R. Part 4, Diagnostic Code 5261 (2010):   
Diagnostic code 5261 provides that where extension (or 
straightening) of the leg is limited to 5 degrees from the 
straight leg position, the disability will be noncompensable.  
Where extension is limited to 10 degrees, the disability will be 
rated at 10 percent.  Where extension is limited to 15 degrees, 
the disability will be rated at 20 percent.  Where extension is 
limited to 20 degrees, the disability will be rated at 30 
percent.  Where extension is limited to 30 degrees, the 
disability will be rated at 40 percent.  Where extension is 
limited to 45 degrees, the disability will be rated at 50 
percent.  38 C.F.R. Part 4, Code 5261 (2010).

On VA examination in January 1996, right knee motion began at 10 
degrees of extension.  On the May 1996 VA examination, extension 
reportedly went to 180 degrees, which is the straight leg 
position or 0 degrees.  The February 1997 VA examination reported 
that extension went to 10 degrees, as did the May 1998 VA 
examination.   On the June 2002 VA examination, the right knee 
lacked 10 degrees from terminal extension.  There was pain on 
motion and marked guarding throughout the examination.  In June 
2008, the Veteran's private physician described extension as 
severely limited, without a measurement in degrees.  On the July 
2008 VA examination, extension went to 10 degrees.  The Board 
previously noted that these findings met the criteria for a 10 
percent rating and did not approximate the limitation of 
extension to 15 degrees that was required for the next higher 
rating under diagnostic code 5261.  The JMR did not dispute this 
conclusion.  Considering staged ratings, with a single exception, 
the examinations from the earliest one after filing the claim to 
the most recent have shown a 10 degree limitation of extension.  
Therefore, a 10 percent rating under diagnostic code 5261 is 
warranted throughout the rating period.  See Hart.  We conclude 
that the limitation of extension has not significantly changed 
and uniform rating is appropriate.  At no time during the rating 
period has the limitation of extension exceeded the criteria for 
a 10 percent rating.  

38 C.F.R. Part 4, Diagnostic Codes 5262, 5263 (2010):   
The record does not show a nonunion or a malunion of the tibia 
and fibula ratable under 38 C.F.R. Part 4, Code 5262 (2010).  
Neither is there evidence of a genu recurvatum ratable under 
38 C.F.R. Part 4, Code 5263 (2010).  On the August 2007 
examination, the doctor specifically reported that there was no 
genu recurvatum.  The March 2010 JMR did not dispute these 
conclusions.  

Conclusion

The VA medical records and examination reports provide a 
preponderance of evidence showing the knee pain and limitation of 
motion, previously rated as 10 percent disabling under diagnostic 
codes 5010 and 5259 is more appropriately assigned separate 
ratings for limitation of flexion and for limitation of 
extension.  The limitation of flexion has changed and staged 
ratings of 10, 20, and 30 percent are appropriate.  The 
restriction of extension has been essentially constant at 10 
percent disabling.  Although service connection for instability 
has been restored, the preponderance of the evidence shows that 
it has never been more than slight and has not met the criteria 
for a rating in excess of 10 percent.  The other diagnostic codes 
for the knee have been considered, as set forth in detail above; 
however, as explained above, they do not provide a basis for a 
higher or an additional rating for the service-connected right 
knee disability.  In reaching this conclusion, the benefit of the 
doubt has been extended to the Veteran.  See 38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  




ORDER

The previous 10 percent rating for a right knee disability, 
manifested by arthritis with limitation of motion and pain under 
diagnostic code 5010 is replaced by separate ratings under 
diagnostic code 5260 for limitation of flexion and under 
diagnostic code 5261 for limitation of extension.  

A 10 percent rating, and no more, for limitation of right knee 
flexion prior to February 24, 1997 is granted.  

A 20 percent rating, and no more, for limitation of right knee 
flexion from February 24, 1997 is granted.  

A 30 percent rating, and no more, for limitation of right knee 
flexion from June 5, 2002 is granted.  

A 10 percent rating, and no more, for limitation of right knee 
extension is granted.  

These grants are subject to the law and regulations governing the 
payment of monetary awards.  

A rating in excess of 10 percent for right knee instability rated 
under diagnostic code 5257 is denied.  


REMAND

The Board's December 2007 remand specified that the AOJ should 
consider extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  Neither the November 2008 supplemental 
statement of the case nor any other document of record reflects 
the required consideration.  The Court has held that a remand by 
the Board confers on the Veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders and that 
VA has a duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board 
must again remand this portion of its previous remand to ensure 
that the Veteran's claim is afforded extraschedular 
consideration.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  In July 2007, the Veteran reported that he 
was unable to obtain employment because prospective employers 
told him that he was an insurance risk due to his service-
connected disabilities.  His fiancée has written that he has not 
been able to hold a job since 2006.  This is essentially a TDIU 
claim.  It should be considered in the first instance by the AOJ.  

Accordingly, the issues of entitlement to an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) for the 
service-connected knee disability and entitlement to TDIU are 
REMANDED for the following action:

1.  In accordance with VCAA, the AOJ 
should notify the Veteran of the evidence 
needed to substantiate his claims for an 
extraschedular rating and TDIU, what 
evidence is of record, what evidence VA 
will obtain, and what evidence the Veteran 
is expected to obtain.  

2.  After allowing the appropriate time for 
the Veteran's response, the AOJ should 
adjudicate the TDIU claim and provide the 
Veteran with appropriate procedural notices.  

3.  Also, after allowing the appropriate time 
for the Veteran's response, the AOJ should 
determine whether the evidence warrants 
referral for an extraschedular evaluation.  
If the benefit remains denied, the appellant 
and his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


